Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Linder on 04/12/2022.

The application has been amended as follows: 

1.	(currently amended) A method for gamification-based engagement, comprising:
in a financial institution information processing apparatus comprising at least one computer processor:
receiving, from a plurality of data sources, customer activity data, wherein:
the customer activity data comprises  and

aggregating the customer activity data;
generating a dynamic customer profile for the customer based on the aggregated customer activity data;
predicting, by using a machine learning algorithm, a plurality of component tasks that are associated with increasing at least one of the customer engagement behaviors;
generating challenge data that defines a challenge comprising the plurality of component tasks, an order in which the tasks are to be completed, and an incentive for completing the tasks;
grouping the customer into a customer segment including processing the dynamic customer profile with a machine learning algorithm to identify the customer segment;
dynamically matching the customer to the challenge, wherein the dynamically matching the customer comprises predicting, by a machine learning algorithm, a type of challenge and a type of the incentive based on the identified customer segment;
issuing the challenge to the customer on a mobile electronic device of the customer;
tracking at least one [[a]] response of the customer to the challenge; 
weighting elements included in the dynamic customer profile based on machine learning, wherein the machine learning processes the at least one response of the customer to the challenge; 
updating the dynamic customer profile of the customer based on the weighted elements, including adjusting a weighting for the customer transactional data and the customer engagement behavioral data; and
issuing the customer a reward based on the incentive for completing the challenge.

	2.	(cancelled)


	3.	(currently amended) The method of claim 1, further comprising:
	updating the challenge data based on the at least one response of the customer to the challenge.


	5.	(original) The method of claim 1, wherein the dynamic customer profile is further based on a circumstantial data.

	6.	(cancelled).

	10.	(previously presented) The method of claim 1, wherein machine learning is used to predict an incentive that encourages the customer engagement behavior.

	12. (cancelled)

	14.	(original) The method of claim 1, wherein the customer is notified of the challenge after the plurality of tasks are completed in the order.

	15.	(original) The method of claim 1, wherein the customer’s response to the challenge comprises at least one of a customer time spent reviewing the challenge, acceptance or rejection of the challenge, an action taken prior to responding to the challenge, and an action taken after responding to the challenge.

	16.	(cancelled)

	17.	(currently amended) A system for gamification-based engagement, comprising:
	a plurality of data sources, each of the data sources providing customer activity data;
	a challenge database; and
	a financial institution computer processor executing a computer program performing the following:
receive, from the plurality of data sources, customer activity data, wherein: 
the customer activity data comprises  and 

	aggregate 
	generate a dynamic customer profile for the customer based on the aggregated customer activity data;
	predict, by using a machine learning algorithm, a plurality of component tasks that are associated with increasing at least one of the customer engagement behaviors;
	generate challenge data that defines a challenge from the challenge database comprising the plurality of component tasks, an order in which the tasks are to be completed, and an incentive for completing the tasks, wherein at least one of the plurality of tasks is associated with increasing one of the customer engagement behaviors;
	group 
	dynamically match the customer to the challenge, wherein dynamically matching the customer comprises predicting by a machine learning algorithm, a type of challenge and a type of the incentive based on the identified customer segment;
	issue 
	track at least one [[a]] response of the customer to the challenge; 
weight elements included in the dynamic customer profile based on machine learning inputs, wherein the machine learning inputs include the at least one response of the customer to the challenge; 
	update the dynamic customer profile based on the weighted elements, including adjusting a weighting for the customer transactional data and the customer engagement behavioral data; and
issue the customer a reward based on the incentive for completing the challenge.

	19. (cancelled).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, 3, 5, 10, 14-15, and 17 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “receiving, from a plurality of data sources, customer activity data, wherein: the customer activity data comprises customer engagement behavioral data and customer transactional data for a customer, and wherein the customer engagement behavioral data comprises customer engagement behaviors including interaction of the customer with a financial institution computer application and/or a financial institution website; aggregating the customer activity data; generating a dynamic customer profile for the customer based on the aggregated customer activity data; predicting, by using a machine learning algorithm, a plurality of component tasks that are associated with increasing at least one of the customer engagement behaviors; generating challenge data that defines a challenge comprising the plurality of component tasks, an order in which the tasks are to be completed, and an incentive for completing the tasks; grouping the customer into a customer segment including processing the dynamic customer profile with a machine learning algorithm to identify the customer segment; dynamically matching the customer to the challenge, wherein the dynamically matching the customer comprises predicting, by a machine learning algorithm, a type of challenge and a type of the incentive based on the identified customer segment; issuing the challenge to the customer on a mobile electronic device of the customer; tracking at least one response of the customer to the challenge; weighting elements included in the dynamic customer profile based on machine learning, wherein the machine learning processes the at least one response of the customer to the challenge; and updating the dynamic customer profile of the customer based on the weighted elements” Claim 17 recites similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, and 17.
	Claims 1, 3, 5, 10, 14-15, and 17 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621